In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0071V
                                        UNPUBLISHED


    ELSIE MCKAY,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: August 12, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 5, 2021, Elsie McKay filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) resulting from a tetanus diphtheria and acellular
pertussis (“Tdap”) vaccine received on April 26, 2018. Petition at 1. Petitioner further
alleges that the Tdap vaccine was received in the United States, her symptoms have
lasted for more than six months, and neither Petitioner nor any other party has filed an
action or received compensation in the form of an award or settlement for Petitioner’s
vaccine-related injury. Petition at ¶¶ 2, 21-23. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On August 12, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner had no history of pain or dysfunction
in her right shoulder prior to the Tdap vaccine; pain occurred within 48 hours after receipt
of an intramuscular vaccination; the pain and reduced range of motion were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
would explain petitioner’s symptoms.” Id. at 10. Respondent further agrees that “given the
medical records outlined [in the Rule 4(c) Report], the statutory six month sequelae
requirement has been satisfied . . . . [and] petitioner has satisfied all legal prerequisites
for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2